Title: To Thomas Jefferson from Samuel Maverick, 4 March 1822
From: Maverick, Samuel
To: Jefferson, Thomas


Respected Sir
Montpelier Pindleton District So: Carolina
March 4th 1822
I wrote you the Inclosed—Letter 11th Augt last, but having in a few days after to go to Alabama; it was neglected, untill my return, & now take the Liberty to forward it, making enquiry respecting the Grape Vine.—would not Tea plant & Bread fruit Tree be Valuable to those people who will indure the Long tedious warm Summers of Alabama &c there Cotton grows so Luxuriantly as to produce 6 to 1200lb & in some instancies 1500 to 2000lb Cotton in the Seed pr Acre (Green Seed)—the Cultivation of the Vine has comenced on the Black warrior River by the Settlement of Frenchmen, but with what success I am unable to say, as I did not go so low by 70 Miles, I saw several of the frenchmen they appear Confident of sucess of the Vine,—in So, Ca, at Charleston the olive Tree Looks helthy & well & some years produces fruit.—any Idias respecting or on the Culture of the Vine, will be thankfully recdby Yours RespectfullySam: Maverick